DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.

Election/Restrictions
Claims 10-14 and 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2021 and 3/31/2022.

Response to Amendment
The amendments filed on 3/7/2022 and 3/21/2022 have been entered. Claims 1 and 3 are currently amended.  Claims 2, 4 and 15 have been cancelled.  Claims 1, 3, 5-14, 16-21 are pending with claims 10-14 and 16-21 withdrawn from consideration.  Claims 1, 3, 5-9 are under examination in this office action.

Response to Arguments
Applicant's argument, filed on 3/31/2022, with respect to 103 rejections has been fully considered but is not persuasive.  
Applicant made argument that the prior art Long only discloses a copper alloy powder where the ratio of copper alloy to tin is between 99: 1 and 9:1, and does not teach the claimed amount of tin being 0.5-6.0%.  The claimed amount of 0.5-6.0% is critical to achieve the claimed equal to or more than 98.5% product density and electrical conductivity equal to or more than 20.0% IACS.  Specifically, as shown by the specification Examples. when the amount of the tin element is less than 0.2 wt%, the claimed density of 98 5% cannot be obtained whereas when the amount of the tin element is greater than 6.0 wt%, the claimed electrical conductivity of 20% IACS or more cannot be achieved. With respect to Claim 3 the specification Examples show that, when the amount of the tin element is less than 5.0 wt%, the claimed density of 99.0% cannot be achieved at any energy density of 400 J/mm2 or less whereas, when the amount of the tin element is greater than 6,0 wt%, the claimed electrical conductivity of 20.0% IACS or more cannot be achieved.
In response, firstly, the recited density in percentage renders the claim indefinite as stated in the 112(b) rejection.  Therefore, it cannot be determined if the prior art meets this limitation.
Secondly, the prior art Long teaches copper to tin ratio of 99:1 – 9:1 means the content of tin is 1-10 wt%, overlapping the claimed equal to or more than 0.5 wt% and equal to or less than 6.0 wt%.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).  Applicants can rebut a prima facie case of obviousness by showing the criticality of the range, that the claimed range achieves unexpected results relative to the prior art range (MPEP 2144.05.III).  However, the examiner does not find the applicant’s data supporting this criticality.  Regarding claim 1, Example 2, 3, 4, and 5 all have tin amount in the claimed range of 0.5-6.0%, but they all have product density values lower than the claimed 98.5% [Table 3 spec.].  On the other hand, Example 1 has tin amount of 9.9%, above the claimed range of 0.5-6.0%, but it has product density values all meeting the claimed equal to or more than 98.5%.  Comparative Example 1 has 0.2% of tin, lower than the claimed range of 0.5-6.0%, but it has electrical conductivity of 29.2% IACS, meeting the claimed equal to or more than 20.0% IACS.  
Regarding claim 3, Example 2 has 5.1% of tin, within the claimed range of 5.0-6.0%, but it has a product density value of 94.6% [Table 3 spec.], lower than the claimed density range of equal to or more than 99%.  Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960), MPEP 712.06(d).  Applicant only has one data point in the claimed range of 5.0-6.0% of tin (Example 2 with 5.1% of tin).  It is not known if a sample with 6.0% of tin will meet the claimed density range of equal to or more than 99%; and it is not known if a sample with 7.0% of tin will meet the claimed density range of equal to or more than 99%.  In other words, applicant did not compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.
For at least the above reasons, the criticality of currently claimed ranges is not established.
Applicant made argument regarding claim 9 that when the powder is made by a gas atomizing method, each of the particles in the copper powder includes a tin element and pure copper. In contrast, the copper powder described in Long is simply a mixture of copper alloy powder and tin powder.  Accordingly, the structure of the powder prepared by the recited method is different from that of the Long powder.
In response, the specification does not disclose that when the powder is made by a gas atomizing method, each of the particles in the copper powder includes a tin element and pure copper.  The specification does not disclose any structural difference that the gas atomization method can achieve.  In fact, the specification teaches that “a similar copper powder can also be manufactured by using another manufacturing method” [0018 spec.].  Therefore, the product-by-process limitation of gas atomization does not gain patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Claims 1 and 3 recite “a product having a density that is equal to or more than 98.5%” and “a product having a density that is equal to or more than 99.0%”, respectively.  The specification teaches that the density is measured by the method of Archimedes [0014 spec.]. The accepted unit for density measured by Archimedes is mass/volume, instead of percentage.  The term is indefinite because the specification does not clearly redefine the term.  Because the meaning of this term is unclear, the full metes and bounds of claims 1 and 3 cannot be determined and the claims are indefinite.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  See MPEP 2173.06 II.
Claims 5-9 are rejected likewise as depending on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long et al (CN104486910A), hereinafter “Long”, wherein an English machine translation is used and cited herein.
Regarding claim 1, Long teaches a 3D printing technique to make multilayer circuit board.  The circuit material powder is a mixture of copper alloy powder and tin in a ratio between 99:1 – 9:1 [0007].  Even though Long recites copper alloy powder, it does not teach any elements other than copper in the “copper alloy powder”.  Besides, Long teaches copper clad and copper foil in the background [p.1].  Nonetheless, the current claim does not exclude elements other than copper and tin which may also be present in a copper alloy.
The examiner recognizes that the recited “usable for lamination shaping” is a purpose or intended use limitation which, upon further consideration, solely depends on the composition and particle size of the product, because any Cu-Sn powder with the same composition and particle size will be suitable for lamination shaping application.  Therefore, the examiner reasonably considers that this limitation is met by Long's product having the same composition as stated above, and same particle size as stated below, absent concrete evidence to the contrary.  Nonetheless, Long teaches that the powder material is used in 3D printing [title], which is equivalent to the claimed lamination shaping.
Long’s copper to tin ratio of 99:1 – 9:1 means the content of tin is 1-10 wt%, overlapping the claimed equal to or more than 0.5 wt% and equal to or less than 6.0 wt%.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
The recited “such that the copper powder is usable to form a product having a density that is equal to or more than 98.5% and an electrical conductivity that is equal to or more than 20.0% IACS” is an intended use limitation which, upon further consideration, merely further limit the structure of the product. Anything that meets the claimed composition should also be entirely capable of being used for the claimed product.  Therefore, the examiner reasonably considers that this limitation is met by Long's product having the same composition as stated above, in the absence of concrete evidence to the contrary.  Besides, the recited density of 98.5% renders the claim indefinite and does not merit an art rejection as stated in the 112(b) rejection.

Regarding claim 3, Long’s copper to tin ratio of 99:1 – 9:1 means the content of tin is 1-10 wt%, overlapping the claimed range of 5.0-6.0%.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
The recited “such that the copper powder is usable to form a product having a density that is equal to or more than 99.0% and an electrical conductivity that is equal to or more than 20.0% IACS” is an intended use limitation which, upon further consideration, merely further limit the structure of the product. Anything that meets the claimed composition should also be entirely capable of being used for the claimed product.  Therefore, the examiner reasonably considers that this limitation is met by Long's product having the same composition as stated above, in the absence of concrete evidence to the contrary.  Besides, the recited density of 90.0% renders the claim indefinite and does not merit an art rejection as stated in the 112(b) rejection.

Regarding claim 9, the examiner recognizes that the claimed limitation of gas atomizing method is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP §2113.  This process limitation implies that the product created by such a process is the copper powder according to claim 1. No further implications are apparent or derived from the product-by-process limitation as set forth in claim 9.  Long teaches the copper powder of claim 1, as discussed above, and therefore reads on claim 9.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (CN104486910A) as applied to claim 1 above, further in view of Walker ("Selective Laser Sintering of Copper-tin Powders", JOURNAL OF MATERIALS RESEARCH, 2014, Vol: 29, Nr: 17, Page(s): 1997 - 2005).
Long teaches the copper powder in claim 1 as stated above.
Regarding claim 5, in the same field of endeavor, Walker teaches selective laser sintering (SLS) of copper-tin powders [p.1988].  Even though the bronze alloy studied in this project is a 90–10 wt% Cu–Sn binary mixture, it does not teach away any other percentage of tin.  Since there is no element disclosed other than the binary mixture, this material powder meets the claimed copper powder including no added element other than the tin element.  Long’s copper alloy and Walker’s pure copper are both used in combination with tin to form powders used in laser sintering processes.  Thus, the prior art demonstrates that Long’s copper alloy and Walker’s pure copper are equivalents.  It would have been obvious to one of ordinary skill in the art at the time of filing to substitute Long’s alloy with Walker’s pure copper based on the fact that they are recognized by the prior art as equivalents suitable for the same purpose.  It is prima facie obvious to substitute equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.  

Regarding claim 6, Long does not teach a suitable median particle size (D50).  However, Walker teaches median particle size of the copper powder is 25 µm as determined using light scattering [p.1999], falling within the claimed 3-2000 µm.  Walker measures particle size with light scattering method instead of the claimed laser diffraction method.  However, note that patentable weight is given to the property and not to the method of measurement; and Walker’s powder of 25 µm measured by light scattering method is expected to have a particle size within the claimed range of 3-200 µm if measured by laser diffraction.  Walker demonstrates that a D50 of 25 µm is suitable for compositionally similar powders used in applications similar to those of Long.  It would have been obvious to one of ordinary skill in the art at the time of filing to select a D50 of 25 µm for Long’s powder, as Walker shows this to be a suitable value for compositionally similar products used in similar applications.

Regarding claim 7, Long does not teach apparent density of the particles.  However, Walker teaches a composite powder specimens (having a density of 36±2% of the theoretical value for this alloy, 8.77 g/cm3) [p.2004].  As calculated by the examiner, the density equals 3.2±2% g/cm3 (36±2% x 8.77 g/cm3), meeting the claimed equal to or more than 3.0 g/cm3.  The examiner submits that this density is apparent density, by comparing the apparent density data in Walker’s Table II.
Walker teaches that the apparent density is measured by ASTM standard B212 method [p.2000], instead of the claimed method of JIS Z 2504.  However, note that patentable weight is given to the property and not to the method of measurement.  JIS Z 2504 and ASTM B212 are based on the same principle of funnel flowmeter.  Thus, Walker’s powder is expected to have an apparent density that is the same or similar when measured by JIS method.  Walker demonstrates that a power density of 3.2±2% g/cm3 is suitable for compositionally similar powders used in applications similar to those of Long.  It would have been obvious to one of ordinary skill in the art at the time of filing to select a power density of 3.2±2% g/cm3 for Long’s powder, as Walker shows this to be a suitable value for compositionally similar products used in similar applications.

Regarding claim 8, Long does not teach the flow rate of particles.  However, Walker teaches flow rates of 34.0 s by ASTM method [Table II, p.2000].  The examiner submits that the ASTM method uses 50 g of sample in the measurement.  Thus, Walker’s flow rate is 34.0 s/50 g, meeting the claimed equal to or faster than 60 s/50 g.
Walker teaches that the flow rate is measured by ASTM standard method [p.2000], instead of the claimed method of JIS Z 2502.  However, note that patentable weight is given to the property and not to the method of measurement.  JIS Z 2502 and ASTM B213 are based on the same principle of funnel flowmeter.  Thus, Walker’s powder is expected to have flow rate that is the same or similar when measured by JIS method.  Walker demonstrates that a power flow rate of 34.0 s/50 g is suitable for compositionally similar powders used in applications similar to those of Long.  It would have been obvious to one of ordinary skill in the art at the time of filing to select a power flow rate of 34.0 s/50 g for Long’s powder, as Walker shows this to be a suitable value for compositionally similar products used in similar applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767